            Case 3:20-cv-02731-VC Document 6-1 Filed 04/20/20 Page 1 of 11



 1   WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
     wfreeman@aclunc.org                              Public Defender
 2   SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
     sriordan@aclunc.org                              Chief Attorney
 3   ANGÉLICA SALCEDA (SBN 296152)                    FRANCISCO UGARTE (CA SBN 241710)
     asalceda@aclunc.org                              francisco.ugarte@sfgov.orga
 4   AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (CA SBN 300505)
     FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
 5   CALIFORNIA                                       EMILOU H. MACLEAN (CA SBN 319071)
     39 Drumm Street                                  emilou.maclean@sfgov.org
 6   San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
     Telephone: (415) 621-2493                        SAN FRANCISCO
 7   Facsimile: (415) 255-8437                        555 Seventh Street
                                                      San Francisco, CA 94103
 8   Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
     Additional Counsel Listed on Following Page      Fax: 415-553-9810
 9

10                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN FRANCISCO DIVISION

12

13   ANGEL DE JESUS ZEPEDA RIVAS,                        CASE NO.
     BRENDA RUIZ TOVAR, LAWRENCE
14   MWAURA, LUCIANO GONZALO                             DECLARATION OF ANGEL
     MENDOZA JERONIMO, CORAIMA                           ZEPEDA
15   YARITZA SANCHEZ NUÑEZ, JAVIER
     ALFARO, DUNG TUAN DANG,
16
                            Petitioners-Plaintiffs,
17
                          v.
18
     DAVID JENNINGS, Acting Director of the
19   San Francisco Field Office of U.S. Immigration
     and Customs Enforcement; MATTHEW T.
20   ALBENCE, Deputy Director and Senior
     Official Performing the Duties of the Director
21   of the U.S. Immigration and Customs
     Enforcement; U.S. IMMIGRATION AND
22   CUSTOMS ENFORCEMENT; GEO GROUP,
     INC.; NATHAN ALLEN, Warden of Mesa
23   Verde Detention Facility,

24                      Respondents-Defendants.

25

26

27

28


                                  DECLARATION OF ANGEL ZEPEDA
            Case 3:20-cv-02731-VC Document 6-1 Filed 04/20/20 Page 2 of 11



 1   BREE BERNWANGER* (NY SBN 5036397)            MARTIN S. SCHENKER (SBN 109828)
     bbernwanger@lccrsf.org                       mschenker@cooley.com
 2   TIFANEI RESSL-MOYER (SBN 319721)             COOLEY LLP
     tresslmoyer@lccrsf.org                       101 California Street, 5th Floor
 3   HAYDEN RODARTE (SBN 329432)                  San Francisco, CA 94111
     hrodarte@lccrsf.org                          Telephone: (415) 693-2000
 4   LAWYERS’ COMMITTEE FOR                       Facsimile: (415) 693-2222
     CIVIL RIGHTS OF
 5   SAN FRANCISCO BAY AREA                       TIMOTHY W. COOK (Mass. BBO# 688688)*
     131 Steuart St #400                          tcook@cooley.com
 6   San Francisco, CA 94105                      FRANCISCO M. UNGER (Mass. BBO#
     Telephone: (415) 814-7631                    698807)*
 7                                                funger@cooley.com
     JUDAH LAKIN (SBN 307740)                     COOLEY LLP
 8   judah@lakinwille.com                         500 Boylston Street
     AMALIA WILLE (SBN 293342)                    Boston, MA 02116
 9   amalia@lakinwille.com                        Telephone: (617) 937-2300
     LAKIN & WILLE LLP                            Facsimile: (617) 937-2400
10   1939 Harrison Street, Suite 420
     Oakland, CA 94612
11   Telephone: (510) 379-9216
     Facsimile: (510) 379-9219
12
     JORDAN WELLS (SBN 326491)
13   jwells@aclusocal.org
     STEPHANIE PADILLA (SBN 321568)
14   spadilla@aclusocal.org
     AMERICAN CIVIL LIBERTIES UNION
15   FOUNDATION OF SOUTHERN CALIFORNIA
     1313 West Eighth Street
16   Los Angeles, CA 90017
     Telephone: (213) 977-9500
17   Facsimile: (213) 977-5297
18
                                       Attorneys for Petitioners-Plaintiffs
19                              *Motion for Admission Pro Hac Vice Forthcoming
20

21

22

23

24

25

26

27

28


                                 DECLARATION OF ANGEL ZEPEDA RIVAS
             Case 3:20-cv-02731-VC Document 6-1 Filed 04/20/20 Page 3 of 11




 1                           DECLARATION OF ANGEL DE JESUS ZEPEDA RIVAS

 2   I, Angel de Jesus Zepeda Rivas, declare the following based on my personal knowledge:

 3          1.    I make this declaration from my personal knowledge and, if called to testify to these facts,

 4   could and would do so competently.

 5          2.    My full name is Angel de Jesus Zepeda Rivas. I was born in El Salvador and I am 32

 6   years old. I have been in the United States since 2008. I have a two-year-old US citizen daughter. Her

 7   mother and I have been in a committed relationship for several years but are not married. I have a good

 8   work history. I worked for over two years for My Move.

 9          3.    I have been detained at Yuba County Jail in Marysville, CA since November 21, 2019,

10   when ICE came to my house to detain me. I have not been given a bond by ICE, and the judge cannot

11   grant me bond until I have been detained for 6 months.

12          4.    I am in withholding only proceedings, as my prior removal in absentia prevents me from

13   seeking asylum. I passed my reasonable fear interview, as the asylum officer found I have a reasonable

14   fear of torture. From around 2002-2004, I endured sexual and physical abuse by Barrio 18 gang

15   members who wanted me to sell drugs for them at my Christian school. They called me “marica,” a

16   derogatory word meaning “faggot.” My friends and I refused, so they subjected us to sexual and

17   physical abuse. We tried to tell the police, but the police did not help us. I fled to the United States.

18   Because I didn’t report a change in my address properly, I was ordered removed in absentia. I was only

19   17 years old. I was deported from the United States in 2007. Upon returning to El Salvador, I was again

20   threatened and beaten up. I was also assaulted by police. I have a head injury and still suffer headaches

21   from one of the attacks. Afraid for my life, I returned to the United States in 2008.

22          5.    I have no criminal convictions and to my knowledge have never been charged with a

23   crime. In late summer 2018, I was arrested because I happened to be near the scene of a bar fight. I was

24   released quickly and there were no charges brought against me.

25          6.    I have type 2 diabetes. I was diagnosed around early 2019, prior to being detained at

26   Yuba. I was taking medication and had my diabetes under control at the time I was detained. When I

27   got to Yuba, I told the medical staff that I had diabetes and was taking medicine to control it. They told

28
                                                          1
                                         DECLARATION OF ANGEL ZEPEDA
             Case 3:20-cv-02731-VC Document 6-1 Filed 04/20/20 Page 4 of 11




 1   me they would keep me under medical review. For about five days after that, they took my blood from

 2   my finger, and my blood sugar levels were okay. But I think that was because I had been taking

 3   medication to control the diabetes for so long.

 4          7.     About two weeks after I was detained, my body started feeling really hot and I got

 5   constant nose bleeds. Those were symptoms I’d experienced before I was diagnosed with diabetes. I

 6   went to see medical staff, and I remember that they pricked my finger to test my blood sugar. I

 7   remember it was high then, and they tested it for the next two days, and it started to come down. I could

 8   see the number on the little machine that reads your blood sugar levels. They told me not to eat any

 9   sweets, like the desserts they give for food or sell at the commissary. But I wasn’t given any

10   medication.

11          8.     From December and February, I would sometimes feel hot in my body and feel really

12   dizzy. In February, I remember that I saw medical staff and my blood sugar levels were high. They told

13   me I could exercise or take medicine. I remember my doctor outside of Yuba telling me that exercising

14   could help, so I decided to try exercising. They didn’t give me any more information, just to have a

15   daily exercise routine. But they didn’t give me a routine to follow. I tried to do exercise. I would run up

16   and down the stairs, and with some other detainees, we’d do pushups and sit ups. The most exercise

17   you can do is run up and down the stairs, because there isn’t any other space. The space on the roof

18   where we go for “outside” time is very small, and there isn’t enough room to run or really do exercise. I

19   was doing this exercise routine about three days a week until everyone in my pod got sick. Now, I can’t

20   exercise because my feet are so swollen and painful. It is also really hard to do exercise when you feel

21   depressed.

22          9.     Since February 28, 2020, I have submitted at least ten requests to see the doctor. I have

23   saved copies of many of these requests, but have thrown some away. On March 5, 2020, I asked to see

24   a doctor because I was feeling hot all through my body and feeling a tingling sensation and numbness,

25   all the way from my feet through my chest. Two or three days later, I saw the medic, they took my

26   blood pressure and I was sent back to my pod. On March 20, I requested again to see a medic because

27   the heat in my body and tingling hadn’t gone away, and on top of that, I felt like I couldn’t catch my

28
                                                         2
                                        DECLARATION OF ANGEL ZEPEDA
                 Case 3:20-cv-02731-VC Document 6-1 Filed 04/20/20 Page 5 of 11




 1   breath and felt a stabbing sensation in my chest. I was really scared. A few days later, the medical staff

 2   took my blood pressure again and sent me back to my Pod. I don’t remember them telling me what my

 3   blood pressure was at that time.

 4              10.     For the past two weeks or so, my feet have become so swollen that I am currently unable

 5   to walk normally. This swelling starts at my knees all the way to my feet. I also continue to feel like my

 6   body is hot, and like I have tingling and numbness all over my body. I requested to see the doctor again

 7   on April 9th, and the medical staff said they would do an x-ray. I told them that I hadn’t injured myself

 8   and that these were symptoms of my diabetes. I believe they drew my blood then, and the day after I

 9   saw medical staff, they told me I am pre-diabetic and gave me Metformin. But the pain and swelling in

10   my feet didn’t go away, so I asked to see the doctor again on April 15th. Instead, they took me for x-

11   rays. I haven’t gotten results from the x-rays.

12              11.     Since I came to Yuba, I have also been diagnosed with hypertension. This was first

13   discovered about two weeks ago, when they took my blood pressure and it was over 160. Since then,

14   across a number of tests, it hasn’t gone below 160. Medical staff have told me this means I have high

15   blood pressure. I remember a recent reading of my blood pressure was 163, and I am having trouble

16   breathing. Sometime around April 12th I began taking medication for hypertension. On the morning of

17   April 18, my blood pressure was taken again and it was 185. They took it again and it was 176. Medical

18   staff gave me a pill that they said would help bring my blood pressure down. They said it was related to

19   my swollen feet. Later in the afternoon, they took my blood pressure again, and it had gone up to 190.

20   I’m really scared. I was feeling a lot of pressure in my chest, and I’m worried I’m going to have a heart

21   attack. My feet are still swollen. I don’t understand how, when I came to Yuba I had no symptoms and

22   I was feeling healthy, and now five months later, I have high blood pressure and so much pain.

23              12.     When they take my blood pressure, I see them taking another person’s blood pressure

24   right before me, and then they don’t clean the cuff, and take my blood pressure. And that’s directly on

25   my skin.

26              13.     I also have allergies and take medication for that. At times, my allergies make it difficult

27   to breathe, cause me to sneeze, give me a very runny nose, cause a very thick mucus in my sinuses, or

28
                                                                    3
                                                       DECLARATION OF ANGEL ZEPEDA
             Case 3:20-cv-02731-VC Document 6-1 Filed 04/20/20 Page 6 of 11




 1   make me very congested. I have been taking allergy medication at Yuba since around the middle of

 2   April, but it hasn’t helped yet. I also suffer from recurring frequent headaches and sometimes

 3   migraines, due to an injury from when I was physically assaulted in El Salvador. The headaches get

 4   very bad at times and it’s really difficult. I have been given ibuprofen and Tylenol at Yuba, but neither

 5   help with the pain. All the noise here inside make it worse. I spend a lot of time lying down to try to

 6   relax but the pain doesn’t go away.

 7          14.   At Yuba County Jail, I am housed in C Pod. Before C Pod, I was in B Pod. They are set

 8   up in the same way. There are about 37 people here, and it’s really hard to get away from people and

 9   find calm. It is impossible at any time during the day or night for me to be socially distant from other

10   people. The place is just too small for so many people.

11          15.   When I arrived, this unit was full, with 50 people. There are two levels in C Pod. On the

12   first floor are all the bunk beds. The beds are less than a meter apart. Right now where I’m sleeping, I

13   am on the top bunk, and since I moved into a corner, there is one bunk bed that is empty next to me,

14   and then in the next bed there is someone else. But that is rare. All the lower bunks are taken and

15   almost everyone is sleeping with someone in the bed next to them. Although I’m on the top bunk and

16   there isn’t someone in the bed next to me on the top bunk, there is someone on the bottom bunk below

17   me. He is about one meter away from me. There are 25 bunk beds in total, and all of the bottom bunks

18   are occupied because many people have injuries or pain that keeps them from getting in the top bunk.

19   So they are assigned a lower bunk.

20          16.   On the second floor are the tables, where we eat and gather. The tables each seat 5 or 6

21   people each and are at most 1.5 meters apart. The tables are made of metal and are bolted to the floor.

22   The metal benches are also affixed to the floor and you cannot move them. Even without 50 people,

23   there aren’t enough tables for us to be able to sit far enough apart. We are sitting right next to each

24   other, without much distance. Some people now eat in their beds. But every time I go to eat, I am

25   within two meters of other people.

26

27

28
                                                          4
                                        DECLARATION OF ANGEL ZEPEDA
              Case 3:20-cv-02731-VC Document 6-1 Filed 04/20/20 Page 7 of 11




 1           17.   I know the distance between the tables and beds because we’ve measured it. There are

 2   people in C Pod who have worked in construction, and so we’ve counted the distance between the

 3   tables and the beds using our feet.

 4           18.   We get soap every two or three days. They are tiny bars of soap. It’s not enough. They

 5   give us a cleaning liquid to wash the bathrooms, which is really harsh and smells very strong of

 6   chemicals. Since we don’t have enough soap, we use that to wash our hands. When we use that on our

 7   bare hands, it burns.

 8           19.   We have to do all the cleaning. Daily, we sweep, mop, and clean the bathrooms. The

 9   showers are disgusting. Even if when we use the disinfectant, and clean them every day, they’re still

10   dirty. But we don’t get any protection to clean, not even gloves for the harsh chemicals.

11           20.   Staff wear own masks and gloves, but me and other detainees do not have access to them.

12   When we have asked for gloves and masks, they have only said “maybe tomorrow,” but we never get

13   them.

14           21.   There are only two urinals. There is often a line to use the urinal, especially in the

15   mornings when we first wake up. And people are one after another in line. That’s the same at night,

16   when everyone needs to use the sinks to brush our teeth. It feels impossible to maintain distance.

17           22.   We haven’t been told anything about the virus. About three weeks ago, they put up a flier

18   that says there is free soap. Then they put up a poster about the symptoms of COVID-19 but no one has

19   told us about the virus or what we should do. About two weeks ago, a Sargent came by C Pod. There

20   were four of us sitting at a table on the second floor. He looked at us and said, “guys, keep your

21   distance. Six feet,” and then casually walked away. We don’t have anywhere else to be. We see on the

22   news that we are supposed to maintain six feet of distance, but this was the first time that anyone at the

23   facility had told us.

24           23.   When we go to see the medical staff, they call our names and we walk about 30 steps

25   down a hallway to the pharmacy. We’re one after another as we walk. They open the door and we sit in

26   another hallway that they use as a waiting room. The chairs used to be right next to each other, but on

27   April 18th for the first time, the chairs were spaced farther apart. On that day, there were three of us that

28
                                                          5
                                           DECLARATION OF ANGEL ZEPEDA
             Case 3:20-cv-02731-VC Document 6-1 Filed 04/20/20 Page 8 of 11




 1   went to the clinic from C Pod, and there were two other people from B pod. The Sargent came by, with

 2   some other officials I didn’t recognize. They had masks and they were spraying what smelled like

 3   bleach all over. They shut us in a small room while they sprayed. There was a mattress on the floor and

 4   some sheets. That room is probably three meters by three meters, and the five of us were in there for

 5   maybe five minutes, without any protection like masks.

 6          24.   To deliver our medication, staff come twice a day, in the morning and again in the

 7   afternoon. There are probably 15 people taking medications. In the morning, they come early, maybe

 8   around 6am. They call our names, and we get up to get our medications. Before, we would all get up

 9   and stand in a line, one after another, to get our medication. About a week ago, there was some kind of

10   argument between the officer and a detainee, so now they call us up by name, one-by-one. In the

11   afternoon, when they come to deliver medications, we basically have get in line. With their masks on

12   and everyone awake and talking, its much harder to hear them, so we have to gather closer together.

13          25.   They have started taking our temperatures every morning. I think this has been happening

14   for at least the past two weeks. It’s in the early morning. They wake us up, and everyone gets in line.

15   Since people are still half asleep, we don’t think about it and one person is right behind the next. The

16   nurse and the guard have gloves and a mask on, but they don’t say anything about people standing so

17   close together. They don’t change their gloves or masks, and they use the same thermometer.

18   Sometimes they use an under-the-tongue reader. They also use a machine that you insert your pointer

19   finger in, and it reads your temperature. I don’t think they clean the machine between detainees. And

20   then we see the nurse and guard go to the next pod, and take their temperatures, too. We see that those

21   people are in line one behind the next, too.

22          26.   I also worry about our clothes and our sheets, that they aren’t cleaned well. They take our

23   clothes to laundry every two or three days. When our clothes get taken to the laundry, they sometimes

24   come back really stinky. It's like they don’t use laundry detergent. So many people prefer to wash their

25   own clothes, in the shower or the sink. When we get clothes that are in decent condition, like ones that

26   aren’t like beggars’ clothes with holes and no elastic, we wash those ourselves in the shower and try to

27   hold onto them for more time. Our sheets are the same way. They smell bad a lot of the time, too. Lots

28
                                                         6
                                        DECLARATION OF ANGEL ZEPEDA
             Case 3:20-cv-02731-VC Document 6-1 Filed 04/20/20 Page 9 of 11




 1   of guys here have rashes all over, I have a rash right now on my chest. It's like a ton of little spider bites

 2   all over. Once, I saw an officer drop a food tray on the ground, and then grab a sheet from the laundry

 3   bin to clean it up with. Then, the officer threw the sheet straight back in the laundry bin.

 4          27.   About a month ago, someone came into C Pod with a cough and a fever. And then another

 5   person seemed to get sick, and since we can’t stay far enough away from each other and don’t have any

 6   kind of protection or enough soap, in the end about 15 people were sick.

 7          28.   I got what felt like the flu, too. I got a fever, cough, and body ache. The cough was bad,

 8   and I felt short of breath. I didn’t want to get out of bed for days and I didn’t feel strong enough to

 9   walk. I just went to get food, and then back to lay down. I felt like that for maybe four days. They gave

10   us some medication, we weren’t told what, and I slowly started to feel better. They didn’t do any tests.

11   The original person that was put in C Pod with symptoms was removed from the pod, but only after

12   many others had gotten sick.

13          29.   About three weeks ago, they brought a new person into C Pod. He told us he came from

14   Santa Rita jail. It just so happened that the same day, I went to see the nurse for my allergies. I was

15   worried, because we didn’t know what kind of precautions they were taking with new people, and we

16   all are afraid of what could happen if someone with the virus comes in. So I asked the nurse what steps

17   they were taking, and about this new detainee. She told me that the person had been in quarantine for

18   two weeks before being placed in C Pod. When I went back to my pod, I asked him if he had been

19   quarantined, and he told me that he had only been in isolation for six hours after arriving at the facility.

20          30.   On Friday, April 17, 2020, another new person from Santa Rita Jail was brought to Yuba

21   and put in C Pod. I talked with him, and he told me he has been at Yuba for about two weeks. He was

22   in booking by himself for five days, then he went to the F Tank, and then he was brought to C Pod.

23          31.   It is incredibly frightening to be away from my daughter and my partner during this time. I

24   am terrified I will get the virus. My daughter was hospitalized in early April for something unrelated to

25   COVID-19. It was terrifying not to be there for her. I am afraid, because I’m far from my family. I

26   don’t want anything to happen to me or to my family. I feel pretty desperate. There are times when I’m

27   in bed and I cry, because I’m scared and far away from my little girl. It’s really hard.

28
                                                          7
                                         DECLARATION OF ANGEL ZEPEDA
               Case 3:20-cv-02731-VC Document 6-1 Filed 04/20/20 Page 10 of 11




 1             32.   If I am released, I would go stay with my partner’s 23-year-old US citizen daughter in

 2   Oakland to be in quarantine and protect my family. I am committed to sheltering in place as required by

 3   state and local ordinances and complying with any conditions of release.

 4             33.   I understand that, as a class representative, I represent the interests of everyone in the class,

 5   and not just myself. I understand I need to stay informed about what is happening with my case and stay

 6   in touch with my attorney to give them information they need. I am committed to being a class

 7   representative because I know how dangerous it is to be here, and I want all detained immigrants to

 8   benefit from this case just as much as I do. I have never served as a class representative in any prior

 9   action.

10

11        I, Angel de Jesus Zepeda Rivas, declare under penalty of perjury that the foregoing is true and

12        correct to the best of my recollection. I sign this from Marysvillle, California.

13

14                   Date: April 18, 2020                                    //s// Angel de Jesus Zepeda Rivas

15                                                                          Angel de Jesus Zepeda Rivas

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                             8
                                            DECLARATION OF ANGEL ZEPEDA
       Case 3:20-cv-02731-VC Document 6-1 Filed 04/20/20 Page 11 of 11




 1                    CERTIFICATE OF INTERPRETATION AND AFFIRMATION

 2            I, Theodora Simon, certify that I am fluent in Spanish and English and that I am

 3   competent to interpret between these languages. I further certify that I have read the foregoing to

 4   Angel de Jesus Zepeda Rivas in Spanish. I further declare that I am competent to render this

 5   interpretation and that I would testify to the same under the penalty of perjury if I were called

 6   upon to do so.

 7            I further certify that on April 18, 2020 I read the foregoing to Angel de Jesus Zepeda

 8   Rivas and that he affirmed that the foregoing is true and correct. I have not been able to obtain a

 9   signature from Angel de Jesus Zepeda Rivas because Yuba Detention Center is located

10   approximately two hours away from my home by car, and at the time I reviewed the foregoing

11   declaration with him, the county where I reside was, and remains, under a “shelter in place”

12   order.

13

14   Date: April 18, 2020                                          //s// Theodora J Simon

15                                                                 Theodora J Simon

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    9
                                   DECLARATION OF ANGEL ZEPEDA
